UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 CRAIG CUNNIGHAM on behalf of himself and all
 others similarly situated,

                               Plaintiff,
                                                              Case No. 19 cv 638 (ILG) (PK)
                   -vs.-

 BIG THINK CAPITAL INC.,

                               Defendant.



            CORRECTED NOTICE OF MOTION TO AMEND COMPLAINT

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in support

Plaintiff’s Motion to Amend the Complaint and the Declaration of Aytan Y. Bellin in Support of

Plaintiff’s Motion to Amend the Complaint (“Bellin Decl.”), Plaintiff hereby moves pursuant to

Fed. R. Civ. P. 15 to amend the Complaint and file the Proposed Amended Complaint attached

as Exhibit A. to the Bellin Decl., together with such other or further relief as the Court may deem

just and proper.

Dated: White Plains, New York
       May 10, 2021


                                                     BELLIN & ASSOCIATES LLC

                                                     By: /s/Aytan Y. Bellin
                                                     Aytan Y. Bellin, Esq.
                                                     Bellin & Associates LLC
                                                     50 Main Street, Suite 1000
                                                     White Plains, NY 10606
                                                     Tel: (914) 358-5345
                                                     Fax: (212) 571-0284
                                                     Email: aytan.bellin@bellinlaw.com
Attorneys for Plaintiff and the Proposed
Class
